Name: Commission Regulation (EEC) No 2417/82 of 3 September 1982 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia and Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/8 Official Journal of the European Communities 4- %. 82 COMMISSION REGULATION (EEC) No 2417/82 of 3 September 1982 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia and Morocco HAS ADOPTED THIS REGULATION : Article 1 The importation into the Community of the products listed in the Annex hereto originating in Morocco or in Tunisia shall be subject to retrospective Community surveillance . Article 2 Member States must notify the Commission of monthly import figures, expressed in units and broken down by category, NIMEXE code number and country of origin, within the first 10 days of the second month following that to which the figures relate . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Articles 10 and 14 thereof, After consulting the Committee set up by Article 5 of that Regulation , Whereas the Community has held consultations with Morocco and Tunisia to try to stabilize imports of certain textile products originating in those countries in the interests of security of production and trade between the parties ; Whereas, in the course of the consultations, the parties agreed to introduce administrative procedures designed to supply rapid information on the trend of trade in certain textile products so that the necessary measures could be taken in the event of disturbance of the Community market ; Whereas the information in question is to be secured by introducing retrospective Community surveillance of the imports concerned ; Whereas it is not necessary to extend surveillance to products being re-imported into the Community after outward processing provided they are accompanied by a form of prior authorization issued pursuant to Council Regulation (EEC) No 636/82 of 16 March 1982 establishing outward processing arrangements applicable to certain textile and clothing products re-imported into the Community after working or processing in certain third countries (2), The Common Customs Tariff heading number and NIMEXE code of the products referred to in Article 1 shall be added to the Annex II to Regulation (EEC) No 288/82, the symbol ' + ' being entered in the EUR column . Article 4 Surveillance shall not be extended to such products where they are re-imported into the Community after outward processing, provided they are accompanied by a prior authorization issued pursuant to Council Regu ­ lation (EEC) No 636/82. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be applicable from 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 September 1982. For the Commission Christopher TUGENDHAT Vice-President (&gt;) OJ No L 35, 9. 2. 1982, p . 1 . (2 OJ No L 76, 20 . 3 . 1982, p . 1 . 4. 9 . 82 Official Journal of the European Communities No L 258/9 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Unit Non-membercountries 55.09 Other woven fabrics of cotton : Tonnes2 Tunisia Morocco Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 55.09-03 ; 04 ; 05 ; 06 ; 07 ; 08 ; 09 ; 10 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 32 ; 34 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 75 ; 76 ; 77 ; 78 ; 79 ; 80 ; 81 ; 82 ; 83 ; 84 ; 86 ; 90 ; 91 ; 92 ; 93 ; 98 ; 99 1 000 Tunisia4 60.04 B I + ex B II + ex B IV pieces 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like , knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of rege ­ nerated textile fibres , other than babies' garments 6 ex 61.01 B V ex 61.02 B II Men s and boys outer garments : 1 000 pieces Tunisia Morocco Women s, girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 7 ex 60.05 A II 1 000 pieces Tunisia Morocco Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants ' outer garments :ex 61.02 B II B. Other : 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Blouses and shirt blouses , knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres No L 258/ 10 Official Journal of the European Communities 4. 9 . 82 Cate ­ gory CCT heading No - NIMEXE code (1982) Description Unit Non-membercountries 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres 1 000 pieces Tunisia Morocco 21 61.01 B IV ex 61.02 B II 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres 1 000 pieces Tunisia 26 ex 60.05 All ex 61.02 B II 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants' outer garments : B. Other : Women's, girls' and infants ' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres 1 000 pieces Morocco